HAWKINS, Judge.
Conviction is for practicing barbering without having a certificate from the board of barber examiners, under the provisions of article 734a, Vernon’s Ann. P. C., Acts 41st Leg., 1st and 5th C. S. (chapters 65 and 62) as amended. Punishment assessed is a fine of $25.
The record is before this court without statement of facts. The only bills of exception relate to attacks upon the sufficiency of the complaint and information. We have not been favored with a brief from appellant’s attorneys. ' An examination of the law in ques*1119tion and the complaint and information does not lead us to believe the state’s pleading is defective.
The judgment is affirmed.